Judgment, Supreme Court, New York County (Charles H. Solomon, J., at suppression hearing; Marcy L. Kahn, J., at plea and sentence), rendered January 2, 2008, as amended January 15, 2008, convicting defendant of attempted murder in the second degree, and sentencing him to a term of 15 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. An officer heard shots, and, in very close temporal and spatial proximity to the gunfire, saw several people pointing at defendant, who walked quickly away, frequently looking back over his shoulder. The officer also saw a man lying on the ground with other people gathering around him. These circumstances clearly provided, at least, reasonable suspicion justifying a forcible detention. Under circumstances such as these, pointing is readily interpreted as a nonverbal accusation that has often been recognized as a significant factor justifying police action (see e.g. People v Burgos, 300 AD2d 256 [2002], lv denied 99 NY2d 626 [2003]; People v Sonds, 287 AD2d 319, 320 [2001], lv denied 97 NY2d 709 [2002]; People v Nash, 227 AD2d 125 [1996], lv denied 88 NY2d 1070 [1996]). Concur—Sweeny, J.P., Buckley, Catterson, Acosta and Freedman, JJ.